In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 10‐3150

ANTHONY BOLTON,
                                                Petitioner‐Appellant,

                                  v.


KEVWE AKPORE,
                                                Respondent‐Appellee.

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
           No. 05 CV 801 — Blanche M. Manning, Judge. 


    ARGUED APRIL 5, 2012 — DECIDED SEPTEMBER 12, 2013


   Before ROVNER, WOOD, and WILLIAMS, Circuit Judges.

     ROVNER,  Circuit  Judge.  Anthony  Bolton  was  convicted  of
first  degree  murder  following  a  bench  trial  in  the  State  of
Illinois in 1997. He now appeals from the denial of his petition
for a writ of habeas corpus. See 28 U.S.C. § 2254. Because he did
not preserve in the district court the issue he now raises on
appeal, and because he did not raise the issue he now asserts
2                                                             No. 10‐3150

through a complete round of state court review, we affirm the
judgment of the district court denying the writ.
                                        I.
     Factual determinations by state courts are presumed to be
correct in federal habeas corpus proceedings, and the applicant
has  the  burden  of  rebutting  that  presumption  by  clear  and
convincing evidence. 28 U.S.C. § 2254(e)(1); Vasquez v. Hillery,
474 U.S. 254, 258 (1986); Sumner v. Mata, 449 U.S. 539, 545‐47
(1981).  We  glean  the  following  facts  from  the  unpublished
opinions  of  the  state  court  on  direct  appeal  and  in  post‐
conviction  proceedings.  In  the  evening  of  October  21,  1994,
Brandy Smith and Daccheus Birmingham were driving near
101st  Street  and  Cottage  Grove  Avenue  in  Chicago.  They
pulled into the London Towne apartment complex and parked.
Smith started to leave the front passenger seat but noticed a
man  standing  behind  the  car.  Although  it  was  dark,  street
lights illuminated the area. At first, Smith mistook the man for
a  friend  named  Steven,  but  Birmingham,  who  was  driving,
responded that the man was not Steven. The man pointed a
gun  at  Smith  and  Birmingham  and  shouted,  “We  got  some
GD’s  over  here.1“  Smith  looked  directly  at  the  man  from  a
distance of approximately seven feet and shouted to Birming‐
ham  to  drive  them  away.  As  Smith  got  back  in  the  car,  Bir‐
mingham struggled with the gear shift and then caught the car
on  a  curb.  During  those  critical  moments,  the  man  came
around to Birmingham’s side of the car and began firing the

1
   “GD’s” is an abbreviation for Gangster Disciples, a street gang in Chicago.
Smith testified that Birmingham was a member of the Gangster Disciples
but that she was not a member of the gang.
No. 10‐3150                                                            3

gun into the car. Smith dropped to the floor as she heard the
bullets shatter the window but was able to see Bolton’s face as
she  looked  up.  Birmingham  drove  toward  the  exit  of  the
complex  on Cottage Grove Avenue, but  he  had  been fatally
wounded. As he lost consciousness, the car swerved, hit a trash
can and then rolled to a stop. 
   Hattie  May  Singleton,  who  lived  near  the  apartment
complex, saw the trouble developing. Hearing a commotion
outside her home on 101st Street, she went to her porch and
observed  three  men  standing  on  a  hill  near  an  old,  dark‐
colored car, speaking loudly. One of the men was wearing a
dark jacket with white markings.2 When another car drove past
them, she heard one of the men say, “There go that n‐‐‐‐‐ now.”
The three men walked towards the second car as it parked, and
Singleton ran into her home to call the police. She heard gun
shots and returned to the front porch. The old, dark‐colored car
was  gone,  and  the  second  car  was  rolling  slowly  towards
Cottage Grove Avenue. 
    Officers Danon Bright and Galena Bradley responded to a
radio  report  of  gunfire  near  101st  Street  and  Cottage  Grove
Avenue, and they arrived in time to see the victim’s car hit a
trash can and roll to a stop after hitting a curb. They found
Birmingham unconscious, with a gun shot wound to his left
side. Officer Bright saw a number of bullet holes in the car and
the driver’s side window was shattered. Smith was inside the
car,  crying  hysterically.  She  told  the  officers  that  several


2
   Smith testified that, on the night of the shooting, Bolton was wearing
“some dark color with white on it.”  R. 89‐2, Trial Tr. at B‐78. 
4                                                          No. 10‐3150

African‐American  men  approached  the  car,  accused  the
occupants of being Gangster Disciples and then shot at them.
    Several  other  police  officers  rushed  to  the  scene  as  the
events  unfolded.  Officers  Ronald  Holt  and  Milan  Stanford
actually heard the shots being fired. They too saw the victim’s
car  emerge  from  the  London  Towne  complex  onto  Cottage
Grove Avenue. They saw four African‐American men running
in the complex. One man was wearing a distinctive sleeveless
jacket,  red  on  one  side  and  a  dark  color  on  the  other  side.3
Officer Holt sent a radio message reporting that he had seen
four men running and that one was wearing a sleeveless jacket. 
    Officers  Baron  and  Gibbons  heard  that  call  and  drove
toward the London Towne complex. As they drove into the
complex, a gray car was driving out. The driver was wearing
a sleeveless jacket. As the officers turned around to stop the
car,  they  saw  a  passenger  exit  from  the  back  seat  and  run
away.  The  officers  arrested  the  other  occupants  of  the  car,
including  Anthony  Bolton  (the  petitioner  here),  Raymond
Clark  (who  was  wearing  the  sleeveless  jacket),  and  Marcus
Flowers. Officer Holt, who had seen the man in the sleeveless
jacket running moments earlier, proceeded to the scene of the
arrest and identified Clark as the man he had seen running
with three other men. 
   In the meantime, Officers Alexander Curd and Shirley Tate
responded to a radio call regarding the man who fled from the
back seat of the gray car. As they canvassed the London Towne


3
  Marcus Flowers, one of the four men later arrested, testified that Clark
was wearing a grey, red and blue Fila jacket. Trial Tr. at B‐208‐09.
No. 10‐3150                                                                   5

complex, a woman approached them and told them that a man
was  hiding  in  some  bushes  nearby.  As  she  spoke  to  the
officers, she noticed the man was now walking towards them
on  the  sidewalk.  The  officers  detained  the  man,  Shaparral
Watts, and discovered a gun in the bushes where he had been
hiding.4 
    Approximately two hours  later, Detectives  Bernatek and
Cross conducted a lineup of the four suspects who had been
arrested.  Each  man  was  asked  to  pose  with  his  right  arm
extended  in  a  shooting  position.  From  this  lineup,  Smith
identified Bolton as the shooter. Photographs were taken of the
lineup,  but  could  not  be  developed  for  reasons  that  do  not
appear  in  the  record.  Smith  also  independently  identified
Bolton as the shooter at his trial.
    Bolton was prosecuted for the murder, as were Clark and
Watts, who were tried separately before the same judge. We
have already recounted the findings of the state courts from
the  testimony  of  Smith,  Singleton,  and  many  of  the  police
officers  who  responded  to  the  scene  and  investigated  the
murder.  Flowers,  who  was  not  prosecuted,  also  testified
against  Bolton  at  trial.  According  to  Flowers,  Clark  was  a
member of the Vice Lords street gang, Flowers and Watts were
Black Disciples and Bolton was unaffiliated with any gang. On
the day of the murder, Flowers accompanied Clark, Watts and


4
   Police officers recovered two guns that night:  a .22 semi‐automatic pistol
from bushes near 836 E. 101st Street, and a .380 semi‐automatic pistol from
bushes near 725 E. 101st Street.  Ballistics tests later showed that neither gun
was  the  murder  weapon.    The  gun  used  to  kill  Birmingham  was  not
recovered.  
6                                                             No. 10‐3150

a  man  named  Jo‐Jo5  to  the  home  of  Clark’s  mother  in  the
London Towne complex. When Clark went into his mother’s
home, Flowers and the others remained in the car. While they
waited for Clark, three or four men approached the car and
threatened that the occupants would be harmed if they were
not Vice Lords. Someone in the car (Flowers could not recall
who) told the men that Clark was a Vice Lord and the men
then left. When Clark returned to the car, Flowers, Watts and
Jo‐Jo told Clark what had happened. Clark drove them all to
Altgeld Gardens. He went into a building with Jo‐Jo and came
back with Bolton. Clark and Bolton got into the car and Clark
handed  a  gun  to  Watts.  The  four  then  drove  to  the  London
Towne complex in search of the men who had made the threat.
     At trial, Flowers initially testified that he, Bolton, Clark and
Watts then drove through the London Towne complex without
incident  until  they  were  stopped  by  the  police.  But  under
additional questioning at trial, Flowers admitted that he signed
a  statement  on  the  night  of  the  murder  implicating  Bolton,
Clark  and  Watts  in  the  murder.  Flowers  then  testified  that,
when they drove into the London Towne complex, they saw a
car with two occupants, that Clark thought one of the occu‐
pants was a Vice Lord, and that Clark, Watts and Bolton then
exited the car and approached the car containing Smith and
Birmingham.6 According to Flowers, Watts handed a gun to

5
   Flowers testified that “Jo‐Jo” was his cousin.

6
   Flowers’ account that he remained in the car is consistent with Singleton’s
testimony that she saw three men standing near a car shortly before the
shooting.  Although they were purportedly looking for a Vice Lord, the
                                                                (continued...)
No. 10‐3150                                                             7

Bolton and Bolton approached the car. As the car attempted to
pull away, Bolton fired multiple shots at the car. Watts, Clark
and Bolton then returned to their own car, and Bolton gave the
gun back to Watts. 
    On cross‐examination, Flowers asserted that he signed the
statement  on  the  night  of  the  murder  because  he  was  only
sixteen years old, because the police refused to call his mother,
and because the officers told him he would be imprisoned for
thirty  years  for  his  involvement  in  the  murder.  But  he  also
testified that his original written account was true, and that he
changed  his  testimony  after  receiving  threatening  letters  at
home.  Although  Flowers  flip‐flopped  in  telling  the  story  at
trial, his testimony implicating Bolton, Clark and Watts was
consistent with his signed statement made on the night of the
arrest, as well as with his grand jury testimony and with the
testimony of the assistant state’s attorney who interviewed him
on the night of the murder. The trial court found Bolton guilty
of first degree murder. The same court found Clark and Watts
not guilty of murder but guilty of weapons possession.
                                     II.
    On direct appeal, Bolton contended that (1) the evidence
presented at trial was insufficient to support his conviction; (2)
trial  counsel  was  ineffective  for  failing  to  join  a  stipulation
between the State and one of Bolton’s co‐defendants concern‐
ing an exculpatory pre‐trial statement made by Flowers; and
(3)  his  fifty  year  sentence  was  excessive.  In  the  course  of


6
   (...continued)
victim was a Gangster Disciple, a discrepancy not explained in the record.
8                                                     No. 10‐3150

arguing that the evidence was insufficient, Bolton contended
that Smith’s identification evidence was “weak.” In addition to
pointing out poor lighting conditions, Smith’s obstructed line
of vision from the floor of the car, and her emotional state at
the time of the shooting, Bolton also contended that her lineup
identification  was  flawed.  In  particular,  Bolton  argued  that
Smith  could  not  make  an  identification  based  solely  on  the
physical appearance of the four men but identified Bolton only
after  the  suspects  were  told  to  turn  and  pose  with  an  arm
extended in a shooting position. Bolton also complained of an
“even  greater  taint”  to  the  lineup  identification,  citing  to
Smith’s trial testimony:
     Q    Now,  how  many  other  people  were  out  there
     besides—you called him Anthony Bolton. You didn’t
     know his name was Anthony Bolton that night, did
     you?
     A  No.
     Q  How did you find out his name?
     A  When I did the line up.
     Q  Police told you who he was?
     A  After I identified him.
     Q  Did they tell you he is the guy that we think did the
     shooting?
     A  Yes.
     Q  And that was before you viewed the line up, right?
     A  Yes.
No. 10‐3150                                                                 9

R. 89‐2, at B‐77. Bolton contended that this testimony demon‐
strated that the lineup procedure was improperly suggestive.
Bolton  acknowledged  in  his  direct  appeal  that  Smith  also
testified on redirect that the police did not tell her who to pick
in  the  lineup  but  he  contended  that  her  initial  testimony  of
“unfairly  suggestive  taint”  rendered  her  identification  of
Bolton unreliable and a deprivation of his due process rights.7
He cited Stovall v. Denno, 308 U.S. 293 (1967), in support of this
due process claim. The Illinois appellate court affirmed Bol‐
ton’s conviction and sentence. The court specifically found that
the trial court properly resolved any inconsistencies in Smith’s
testimony, that Smith consistently testified to her identification
of Bolton as the shooter, that Bolton cited no authority for his
contention that the lineup was tainted by a directive that the
participants assume a particular pose, and that there was no
factual merit to the contention that the police told Smith whom
to pick from the lineup. Bolton did not seek leave to appeal this
judgment to the Illinois Supreme Court.
    Bolton  next  filed  a    pro  se  post‐conviction  petition  in  the
state court. Citing Brady v. Maryland, 373 U.S. 83, 87 (1963), he
asserted that the State fraudulently withheld the photographs
of the lineup. He also asserted that trial counsel was ineffective
for failing to move for a mistrial when the State was unable to
produce  the  lineup  photos,  citing  Strickland  v.  Washington,


7
     On  redirect,  the  prosecution  asked  Smith,  “Do  you  remember  when
counsel asked you about looking at the line up in the police station?” and
she replied, “Yes.”  The prosecutor then asked, “When the police took you
in to look at the line up, did they tell you who to pick out in that line up?”
and Smith replied, “No.”  R. 89‐2, Tr. at B‐89.  
10                                                    No. 10‐3150

466  U.S.  668  (1984).  He  submitted  an  affidavit  from  Velcin
Thomas in support of his petition, arguing that it constituted
newly discovered evidence that bolstered his other claims. In
the affidavit, Thomas asserted that he was in custody at the
police station on the night of the lineup. He said that he was
being held in a room with Watts and was taken from the room
to participate in a lineup related to the death of Birmingham.
Thomas  maintained  that,  as  he  was  being  brought  to  the
lineup, he heard Detective Cross tell Detective Bernatek that
Smith did not know who the shooter was, and he was going to
have Smith pick out Bolton, the man wearing dark blue pants.
Thomas was subsequently returned to the room where Watts
was  being  held.  In  the  course  of  making  his  Strickland  and
Brady arguments, Bolton again contended that Smith’s lineup
identification was weak, and that her testimony indicated that
the police officers told her to select him from the lineup. In the
course of his Brady argument, he characterized the suggestive‐
ness surrounding Smith’s lineup identification as a violation of
his due process rights but cited no law in support of this as an
issue separate from the Brady claim.
    Instead, he mainly argued that the withheld photographs
would have shown that Watts did not participate in the lineup,
contrary to the testimony of Detective Bernatek. In addition to
impeaching Detective Bernatek with the photographs and with
the Thomas affidavit, Bolton contended that Thomas’s affidavit
also demonstrated that Smith testified falsely at trial when she
identified Bolton as the shooter and when she denied that the
police officers told her to select Bolton from the lineup. As for
ineffective assistance, he contended only that counsel should
No. 10‐3150                                                          11

have  moved  for  a  mistrial  when  the  State  was  unable  to
produce the lineup photographs.
    Bolton  subsequently  filed  an  amended  post‐conviction
petition with the assistance of counsel. Under Illinois law, as a
general rule, an amendment which is complete in itself and
which  makes  no  reference  to  the  prior  pleading  supersedes
that  prior  pleading.  People  v.  Cross,  494  N.E.2d  703,  705  (Ill.
App. 3d Dist. 1986). The original pleading ceases to be part of
the record, being in effect abandoned and withdrawn. Id. In
this instance, however, the amended petition does not purport
to supersede the prior pleading and specifically refers back to
Bolton’s  pro  se  petition  in  several  instances.  It  is  unclear
whether  the  state  courts  incorporated  the  original  pro  se
petition into the amended petition or treated it as superseded. 
    In the amended petition, Bolton claimed that the affidavit
of Velcin Thomas presented new evidence of actual innocence
(a claim under Illinois law) because it established that Smith
could not positively identify Bolton on the night of the murder.
In  addition  to  impeaching  the  credibility  of  Smith,  Bolton
claimed  that  the  affidavit  contradicted  the  testimony  of  the
officers who conducted the lineup. Citing Smith’s testimony
that the police identified the shooter to her before she viewed
the lineup, Bolton argued that Smith’s trial admission bolstered
the  newly  discovered  evidence  from  Thomas.  Bolton  also
asserted a claim of prosecutorial misconduct under Illinois law
based on the failure of the prosecution to produce the lineup
photographs. According to the amended petition, the photo‐
graphs  would  have  shown  that  both  Smith  and  Detective
Bernatek were lying about the lineup procedure. In particular,
Detective Bernatek testified that the lineup consisted of Bolton,
12                                                       No. 10‐3150

Watts, Clark and Flowers but the photos would have shown
that  Watts  did  not  participate  in  the  lineup.  Bolton  also
asserted  that  the  prosecution  was  obliged  to  produce  the
photos  under  Brady.  Finally,  Bolton  maintained  that  he
received ineffective assistance of trial counsel. In particular, he
alleged that counsel was aware that photos were taken but not
produced and yet failed to move for a mistrial on the basis of
the  missing  evidence.  He  also  asserted  that  a  competent
attorney would have investigated the lineup, discovered Velcin
Thomas and called him as a witness. 
    The state trial court gave short shrift to Bolton’s amended
post‐conviction  petition.  The  court  rejected  Bolton’s  Brady
claim  because  there  was  no  reasonable  probability  that  the
photographs would have altered the outcome of the trial. In
reaching this conclusion, the court characterized the evidence
against Bolton as “overwhelming,” based on the eye witness
identifications  made  by  Smith  and  Flowers.  The  court  also
rejected  Bolton’s  Strickland  challenge,  concluding  that  he
waived  the  claim  by  not  raising  it  in  his  direct  appeal.  The
court noted (incorrectly) that Bolton’s claim was based entirely
on the trial record, and thus could have been raised on direct
appeal. The court did not expressly address Bolton’s claim that
the affidavit of Velcin Thomas constituted newly discovered
evidence of actual innocence. In fact, the court’s only reference
to the Thomas affidavit was a cryptic comment regarding the
missing photographs:
     These photos, according to petitioner, would reveal
     that Detective Bernatek committed perjury when he
     testified that Shaparral Watts was in the line‐up and
No. 10‐3150                                                          13

      that the identification made by Velcin Thomas was
      suggestive.
R. 65‐8, at 3. 
    Bolton  filed  a  pro  se  appeal  of  this  ruling,  raising  three
arguments. He again maintained that the prosecution withheld
exculpatory  evidence  in  violation  of  Brady  when  it  failed  to
produce the photos of the lineup. In the course of that argu‐
ment,  he  repeated  his  earlier  claims  that  the  lineup  was
suggestive because the police told Smith who the shooter was
before she viewed the lineup. He relied in part on the Thomas
affidavit to  bolster this claim. But he did not  argue  that  the
suggestive lineup procedure violated his due process rights.
He  next  argued  that  counsel  was  ineffective  in  violation  of
Strickland for failing to move for a mistrial based on the State’s
failure  to  produce  the  photographs  of  the  lineup.  Lastly,  he
asserted  that  the  affidavit  of  Velcin  Thomas  was  newly
discovered evidence of actual innocence. He cited no case law
in support of this argument but recited the Illinois standards
for  an  actual  innocence  claim  based  on  newly  discovered
evidence.
    The Illinois appellate court rejected each of the claims. The
court first noted that there was no evidence that the allegedly
withheld  photographs  actually  existed,  and  that  the  only
evidence  regarding  the  photos  was  that  they  could  not  be
developed.  Because  there  was  no  evidence  supporting  the
existence  of  the  photographs,  the  court  rejected  any  claim
under Brady that the State withheld the photographs and any
claim under Strickland that counsel was ineffective for failing
to move for a mistrial based on the absence of the photographs.
14                                                        No. 10‐3150

The  court  also  concluded  that  Bolton  could  not  satisfy  the
standard for prejudice on his ineffective assistance of counsel
claim.  The  original  trial  court  had  denied  a  co‐defendant’s
motion for a mistrial based on the absence of the photographs,
and the appellate court found there was no reasonable proba‐
bility  that  a  motion  would  have  succeeded  had  Bolton’s
counsel filed one. Finally, the court concluded that Thomas’s
affidavit was not newly discovered evidence of actual inno‐
cence. Rather, the affidavit merely sought to impeach Smith’s
corroborated lineup identification, and the evidence was not of
such a character that it would have changed the outcome of the
trial. The court noted that both Smith and Detective Bernatek
testified  that  Smith  was  not  told  whom  to  identify.  Her
“momentary answer” that she was told who Bolton was before
the  lineup  was  clearly  negated,  the  court  found,  by  her
testimony  both  before  and  after  that  moment,  where  she
clearly indicated that she was not told who Bolton was until
after the lineup. Bolton filed a petition for leave to appeal the
ruling to the Illinois Supreme Court, repeating verbatim his
three claims. The Illinois Supreme Court denied the petition for
leave to appeal. 
                                    III.
    That brings us to Bolton’s federal habeas corpus petition. In
his  pro  se  petition,  Bolton  asserted  that  (1)  the  affidavit  of
Velcin Thomas was newly discovered evidence in support of
his constitutional claims; (2) the State engaged in prosecutorial
misconduct  when  it  withheld  photographic  evidence  of  the
lineup that was favorable to the defense; and (3) trial counsel
was ineffective because he failed to move for a mistrial when
the State failed to produce the photographs of the lineup. In his
No. 10‐3150                                                        15

argument regarding the State’s failure to produce the photos,
Bolton once again contended that the photos could have been
used  to  impeach  Smith  and  Detective  Bernatek,  and  that
Thomas would have testified that Detective Cross told Smith
to  select  Bolton  from  the  lineup,  rendering  the  lineup  “im‐
properly  suggestive.”  The  district  court  denied  the  petition,
concluding that none of Bolton’s claims met the standards set
by the Antiterrorism and Effective Death Penalty Act of 1996
(“AEDPA”). 28 U.S.C. § 2254(d)(1). Bolton appeals.
                                   A.
    We granted a certificate of appealability to Bolton, noting
that  he  had  ”made  a  substantial  showing  of  the  denial  of  a
constitutional  right  in  connection  with  the  admission  of  his
lineup identification.” Bolton v. Pierce, Case No. 10‐3150, Order
(7th  Cir.  Feb.  18,  2011).  Our  review  of  the  district  court’s
decision to deny the habeas petition is  de novo, and is governed
by the terms of the AEDPA. Pole v. Randolph, 570 F.3d 922, 933‐
34 (7th Cir. 2009). The AEDPA provides, in relevant part:
     An application for a writ of habeas corpus on behalf
     of a person in custody pursuant to the judgment of
     a State court shall not be granted with respect to any
     claim  that  was  adjudicated  on  the  merits  in  State
     court  proceedings  unless  the  adjudication  of  the
     claim—(1) resulted in a decision that was contrary
     to,  or  involved  an  unreasonable  application  of,
     clearly  established  Federal  law,  as  determined  by
     the Supreme Court of the United States[.]
28 U.S.C. § 2254(d)(1); Williams v. Taylor, 529 U.S. 362, 402‐403
(2000).
16                                                        No. 10‐3150

     On appeal, Bolton contends that his due process rights were
violated when the state trial court admitted identity testimony
acquired when the police placed him in an unduly suggestive
lineup. The Illinois courts, he contends, unreasonably applied
federal law and constitutional principles when they failed to
assess  whether  the  lineup  was  unduly  suggestive,  whether
there were any unusual or exigent circumstances that could
justify the suggestiveness, and whether the identification was
nonetheless  reliable.  See  28  U.S.C.  §  2254(d)(1).  For  the  first
time in any forum, Bolton now contends that the lineup was
suggestive in two distinct ways. First, as he previously claimed
in  the  context  of  his  Brady  and  Strickland  claims,  Detective
Cross told Smith to select Bolton, rendering the lineup literally
suggestive. Second, the participants were grossly dissimilar in
appearance, also resulting in an unfairly suggestive lineup. He
also  maintains  that  the  state  courts  unreasonably  applied
federal law in assessing the Thomas affidavit which he now
contends is newly discovered evidence that supports his due
process claim regarding the unduly suggestive lineup. None of
these  errors  were  harmless,  Bolton  asserts,  and  the  court
therefore should have granted the writ. 
    As should be apparent from our recitation of the procedural
history of the case, this is the first time that Bolton has raised
a  stand‐alone  suggestive  lineup  claim,  arguing  that  the
procedure employed violated his due process rights. Prior to
his appeal in this court, Bolton framed the lineup issue as a
claim  for  prosecutorial  misconduct,  asserting  that  the  State
improperly withheld photographic evidence of the lineup in
violation of Brady. Bolton also previously asserted a claim of
ineffective  assistance  of  counsel,  in  violation  of  Strickland,
No. 10‐3150                                                        17

based on his trial counsel’s failure to move for a mistrial with
respect  to  the  missing  lineup  photographs.  In  the  course  of
those arguments, he asserted that the photographic evidence
would have further supported his attacks on the credibility of
the  two  main  witnesses  against  him,  Brandy  Smith  and
Detective Bernatek, both of whom testified that Watts was in
the lineup, when, according to Bolton, he was not. Bolton also
previously  asserted  that  the  affidavit  of  Velcin  Thomas  was
newly  discovered  evidence  of  actual  innocence  that  would
demonstrate  that  Smith  could  not  independently  identify
Bolton as the shooter and that Detective Cross directed her to
select  Bolton.  Finally,  he  previously  argued  that  effective
counsel would have investigated the lineup, discovered Velcin
Thomas and presented his testimony to the trial court.
    The claim that Bolton now brings, that he was denied due
process because the lineup was suggestive in two respects, is
a claim he never raised in the state courts and did not raise in
the  district  court.  Because  he  did  not  raise  this  stand‐alone
suggestive lineup argument in either his habeas petition or in
his  briefing  before  the  district  court,  he  has  waived  it  on
appeal. Pole, 570 F.3d at 937 (where a petitioner does not raise
an issue in either his habeas petition or his brief in the district
court, he has waived the issue in federal proceedings). See also
Johnson v. Hulett, 574 F.3d 428, 432 (7th Cir. 2009) (claims not
made  in  the  district  court  in  a  habeas  petition  are  deemed
waived and cannot be raised for the first time on appeal).
                                   B.
    But  even  if  we  do  not  treat  the  issue  as  waived,  Bolton
failed  to  meet  the  exhaustion  requirement  of  the  AEDPA
18                                                            No. 10‐3150

because he did not fairly present this claim to any of the state
courts that reviewed his case, much less present it through a
complete  round  of  state  court  review.  Pole,  570  F.3d  at  934
(under  section  2254ʹs  exhaustion  requirement,  a  petitioner
must assert his federal claim through one complete round of
state court review, either on direct review or in post‐conviction
proceedings). The AEDPA requires state prisoners seeking a
federal writ of habeas corpus to exhaust available state remedies.
28 U.S.C. § 2254(b)(1); Baldwin v. Reese, 541 U.S. 27, 29 (2004).
The exhaustion requirement provides the State an “‘opportu‐
nity to pass upon and correct’ alleged violations of its prison‐
ersʹ federal rights.” Duncan v. Henry, 513 U.S. 364, 365 (1995)
(per curiam) (quoting Picard v. Connor, 404 U.S. 270, 275 (1971));
Baldwin, 541 U.S. at 29. “To provide the State with the neces‐
sary ‘opportunity,’ the prisoner must ‘fairly present’ his claim
in each appropriate state court (including a state supreme court
with  powers  of  discretionary  review),  thereby  alerting  that
court to the federal nature of the claim.” Baldwin, 541 U.S. at 29
(quoting Duncan, 513 U.S. at 365‐366); OʹSullivan v. Boerckel,
526 U.S. 838, 845 (1999); Perruquet v. Briley, 390 F.3d 505, 513
(7th Cir. 2004). Adequate presentation of a claim to the state
courts  requires  the  petitioner  to  present  both  the  operative
facts and the legal principles that control each claim. Pole, 570
F.3d at 934‐35. See also Harrison v. McBride, 428 F.3d 652, 661
(7th  Cir.  2005)  (at  its  core,  the  task  of  the  habeas  court  is  to
assess, in concrete, practical terms, whether the state court was
sufficiently alerted to the federal constitutional nature of the
issue to permit it to resolve that issue on a federal basis).
    At no stage of the state proceedings did Bolton present a
claim that his due process rights were violated by a suggestive
No. 10‐3150                                                       19

lineup  procedure.  Indeed,  on  direct  appeal,  Bolton  failed  to
present  any  claim  through  a  complete  round  of  state  court
review because he failed to seek leave to appeal his case to the
Illinois Supreme Court. Moreover, to the extent that he raised
the suggestive identification issue in his direct appeal (which
was the only pleading in which he cited a relevant federal case
regarding a due process right to a fair lineup), he claimed only
that a police officer told Smith to select him from the lineup,
and never contended that the participants in the lineup were
grossly dissimilar in appearance. In any case, because he did
not move for leave to appeal to the Illinois Supreme Court in
his direct appeal, he may not rely on his direct appeal to satisfy
the  exhaustion  requirement.  Boerckel,  526  U.S.  at  848  (peti‐
tioner’s failure to present his federal habeas claims for discre‐
tionary review to the Illinois Supreme Court in a timely fashion
resulted in a procedural default of those claims).
    In the course of post‐conviction proceedings, Bolton argued
in the context of his Brady and Strickland claims that the lineup
was  suggestive  in  the  sense  that  Detective  Cross  literally
suggested to Smith that she select Bolton from the lineup. In
both his Brady and Strickland claims, he argued only that the
suggestive lineup demonstrated that he was prejudiced by the
absence of the photographs. But he has never argued to any
court, including the district court, that the lineup procedure
violated  his  due  process  rights.  Instead,  he  argued  that  the
State should have produced the photographs of the lineup and
that  his  counsel  was  ineffective  was  failing  to  move  for  a
mistrial  when  the  State  failed  to  produce  the  photographs,
claims he has abandoned on appeal. And he did not argue in
20                                                                  No. 10‐3150

any court that the lineup was unduly suggestive because the
participants were grossly dissimilar in appearance.8 
    As for his claim regarding the affidavit of Velcin Thomas,
Bolton  now  argues  that  the  affidavit  is  newly  discovered
evidence  that  supports  his  due  process  claim  regarding  the
suggestive lineup. But in the district court, Bolton argued that
the affidavit supported his Strickland and Brady claims, both of
which  he  has  abandoned  on  appeal.  He  also  previously
asserted that the affidavit was newly discovered evidence of
actual innocence, but he does not pursue that claim on appeal
either. In no sense did he ever raise a stand‐alone due process
claim  based  on  the  suggestive  lineup.  Instead,  he  used  evi‐
dence  of  the  suggestive  lineup  to  demonstrate  that  he  was
prejudiced by the Brady and Strickland violations. Having failed
to present the operative facts and the relevant legal argument
to support a suggestive lineup due process claim through a
complete round of state court review, Bolton has failed to meet
the exhaustion  requirement. Perruquet, 390  F.3d at 513; Pole,
570 F.3d at 934‐35.


8
     In  fact,  there  is  an  internal  inconsistency  between  his  two  suggestive
lineup  arguments:  in  claiming  that  the  participants  were  of  grossly
dissimilar  appearance,  Bolton  contends  that  Watts  (some  thirty  pounds
lighter and six inches shorter than Bolton) was one of the participants in the
lineup. Yet he supports his claim that Detective Cross told Smith to select
Bolton with an affidavit that asserts that Watts was not part of the lineup at
all. Instead, the affidavit suggests that Thomas (whose resemblance to the
other participants is not apparent from  the  record) was in the lineup in
place of Watts. The two claims cannot be factually reconciled, but more
importantly,  Bolton  never  argued  until  his  appeal  in  this  court  that  the
lineup was faulty because the participants were of dissimilar appearance.
No. 10‐3150                                                          21

     But  exhaustion  is  not  always  the  end  of  the  analysis.
“Where state remedies remain available to a habeas petitioner
who  has  not  fairly  presented  his  constitutional  claim  to  the
state courts, the exhaustion doctrine precludes a federal court
from granting him relief on that claim: although a federal court
now has the option of denying the claim on its merits, 28 U.S.C.
§  2254(b)(2),  it  must  otherwise  dismiss  his  habeas  petition
without  prejudice  so  that  the  petitioner  may  return  to  state
court in order to litigate the claim.” Perruquet, 390 F.3d at 514;
Castille v. Peoples, 489 U.S. 346, 349 (1989); Rose v. Lundy, 455
U.S. 509, 522 (1982); see 28 U.S.C. § 2254(b)(1)(A). Where the
petitioner has already pursued his state court remedies “and
there is no longer any state corrective process available to him,
it  is  not  the  exhaustion  doctrine  that  stands  in  the  path  to
habeas  relief,  see  28  U.S.C.  §  2254(b)(1)(B)(i),  but  rather  the
separate but related doctrine of procedural default.” Perruquet,
390 F.3d at 514. See also Coleman v. Hardy, 628 F.3d 314, 318 (7th
Cir. 2010) (when a petitioner  fails to raise a particular claim on
direct appeal or in post‐conviction proceedings, the claim is
procedurally  defaulted).  Procedural  default  generally  pre‐
cludes  a  federal  court  from  reaching  the  merits  of  a  habeas
claim when the claim was not presented to the state courts and
it  is  clear  that  the  state  courts  would  now  find  the  claim
procedurally barred. Perruquet, 390 F.3d at 514. 
    Procedural  default  may  be  excused,  however,  if  the
petitioner  can  show  both  cause  for  and  prejudice  from  the
default, or can demonstrate that the district courtʹs failure to
consider the claim would result in a fundamental miscarriage
of justice.  Dretke v. Haley, 541 U.S. 386,  393 (2004) (a federal
court will not entertain a procedurally defaulted constitutional
22                                                       No. 10‐3150

claim in a petition for habeas corpus absent a showing of cause
and prejudice to excuse the default); Coleman, 628 F.3d at 318
(procedural default may be avoided if a petitioner can demon‐
strate  cause  and  prejudice,  or  a  fundamental  miscarriage  of
justice);  Gray  v.  Hardy,  598  F.3d  324,  327‐28  (7th  Cir.  2010)
(same);  Perruquet,  390  F.3d  at  514‐15  (same).  Bolton  fails  to
meet  these  standards.  Although  he  claims  that  the  Thomas
affidavit is newly discovered evidence that was unavailable to
him at trial, Bolton himself participated in the lineup and knew
at the time of trial whether or not Watts was part of the lineup
and  whether  the  participants  were  grossly  dissimilar  in
appearance. Smith’s ambiguous testimony regarding whether
a police officer directed her to select Bolton was also known at
the time of trial, and thus was not a new issue. Although it is
true that Thomas would have been an additional witness who
could have bolstered this claim, Bolton abandoned his claim
that counsel was ineffective for failing to investigate the lineup
and discover Thomas as a potential witness. Thus, although
ineffective  assistance  of  counsel  may  have  supplied  the
“cause” in the “cause and prejudice” analysis, Bolton dropped
his  claim  of  ineffective  assistance,  dooming  his  claim  on
appeal.  Martinez  v.  Ryan,  132  S.  Ct.  1309,  1317  (2012)  (“an
attorneyʹs  errors  during  an  appeal  on  direct  review  may
provide cause to excuse a procedural default; for if the attorney
appointed by the State to pursue the direct appeal is ineffec‐
tive, the prisoner has been denied fair process and the opportu‐
nity  to  comply  with  the  Stateʹs  procedures  and  obtain  an
adjudication on the merits of his claims.”); Promotor v. Pollard,
628  F.3d  878,  887  (7th  Cir.  2010)  (ineffective  assistance  of
counsel can constitute cause to set aside a procedural bar, but
No. 10‐3150                                                      23

not where a petitioner defaulted his ineffective assistance of
counsel  claim  and  he  does  not  offer  cause‐and‐prejudice  to
excuse this default). 
    Nor  can  he  demonstrate  a  fundamental  miscarriage  of
justice. In order to meet that standard, he must convince the
court that no reasonable trier of fact would have found him
guilty but for the error allegedly committed by the state court.
Schlup v. Delo, 513 U.S. 298, 327‐29 (1995); Perruquet, 390 F.3d at
515. His further challenges to Smith’s lineup identification do
not meet that standard. The Thomas affidavit is untested and
does nothing to overcome the testimony of Smith, Flowers, and
the  numerous  officers  on  the  scene.  Bolton  does  not  even
attempt to challenge Smith’s independent in‐court identifica‐
tion of him as the shooter. There is nothing here that would
convince a court that no reasonable trier of fact would have
found Bolton guilty but for an error allegedly committed by
the state court. Schlup, 513 U.S. at 327‐29. That is not to say that
this lineup procedure was without flaws. As best we can tell
from the largely undeveloped record on this issue, the partici‐
pants in the lineup were not of similar appearance, which, in
general, is an unnecessarily suggestive procedure that creates
a substantial risk of unfair prejudice to a suspect. United States
v. Wade, 388 U.S. 218, 232‐33 (1967) (listing a variety of improp‐
erly  suggestive  lineup  procedures  including,  among  other
things, that all in the lineup but the suspect were known to the
identifying witness, that the other participants in a lineup were
grossly dissimilar in appearance to the suspect, that only the
suspect was required to wear distinctive clothing which the
culprit allegedly wore, that the witness is told by the police
that they have caught the culprit after which the defendant is
24                                                       No. 10‐3150

brought before the witness alone or is viewed in jail, or that the
suspect is pointed out before or during a lineup). But Bolton
was identified as the shooter by Flowers as well as by Smith,
and  there  is  simply  not  enough  here  to  overcome  Bolton’s
procedural failures in preserving the issue for federal habeas
review.
                                    C.
    Finally, Bolton also contends that, because our certificate of
appealability invited him to address the denial of his constitu‐
tional  rights  in  connection  with  the  admission  of  his  lineup
identification, he may raise any violation of his constitutional
rights  related  to  the  lineup.  But  Bolton  misunderstands  the
import of the certificate of appealability. Prisoners pursuing a
collateral attack on their criminal conviction under § 2254 are
required to obtain a certificate of appealability before proceed‐
ing on appeal. 28 U.S.C. § 2253(c); Lavin v. Rednour, 641 F.3d
830,  832  (7th  Cir.  2011).  “To  receive  certification  under
§ 2253(c), the prisoner must show that reasonable jurists would
find the district courtʹs assessment of the constitutional claim
and any antecedent procedural rulings debatable or wrong.”
Lavin, 641 F.3d at 832 (citing Slack v. McDaniel, 529 U.S. 473,
484–85  (2000);  Davis  v.  Borgen,  349  F.3d  1027,  1029  (7th  Cir.
2003)).  When  a  petitioner’s  case  is  subject  to  §  2253(c),
non‐certified claims are not properly before this court. Lavin,
641 F.3d at 832. A lawyer who wishes to raise claims that are
not within the scope of the certificate of appealability “should
not simply brief the additional claims, but should first request
permission to do so.” Lavin, 641 F.3d at 832. Counsel made no
such  request  here.  In  this  case,  we  certified  the  issue  of  a
possible denial of Bolton’s constitutional rights in connection
No. 10‐3150                                                          25

with the admission of his lineup identification, an issue which
had  been  raised  in  the  context  of  Brady  and  Strickland.  Any
other  issues  were  beyond  the  scope  of  the  certificate.  More
importantly,  Bolton  does  not  explain  how  a  certificate  of
appealability could resurrect procedurally defaulted claims or
allow a petitioner to make claims in the first instance when the
petitioner  has  not  met  the  exhaustion  standards  set  by  the
AEDPA. 
                                    IV.
    Bolton waived the issue he now raises by not raising it in
his petition for habeas corpus relief and by not arguing it before
the  district  court.  He  also  failed  to  fairly  present  the  issue
through a complete round of state court review, and the claim
is procedurally defaulted. We can discern no factual or legal
argument that would excuse any of these procedural failures.
The  judgment  of  the  district  court  denying  the  petition  is
therefore
                                                         AFFIRMED.